Citation Nr: 0922627	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-11 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  
He died in November 2006.  The appellant is claiming benefits 
as the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2007 rating decision by the above Regional 
Office (RO) of the Department of Veterans Affairs (VA) which 
denied entitlement to DIC based upon service connection for 
the cause of the Veteran's death, and also denied entitlement 
to DIC under the provisions of 38 U.S.C.A. § 1318.  


FINDINGS OF FACT

1.  The Veteran died in November 2006; the cause of death 
listed on his death certificate was pancreatic cancer.

2.  At the time his death, service connection was in effect 
for post-traumatic stress disorder (PTSD), evaluated as 70 
percent disabling; diabetes mellitus with bilateral lower 
extremity peripheral neuropathy, evaluated at 20 percent, and 
duodenal ulcer, evaluated at 10 percent.  A total rating 
based on individual unemployability due to service-connected 
disability (TDIU) had been granted, effective from March 28, 
2003.

3.  The competent evidence of record is in approximate 
balance as to whether there was an etiologic relationship 
between the Veteran's service-connected diabetes mellitus and 
his fatal pancreatic cancer.

4.  The appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 has been rendered moot, because service-connected DIC 
is the greater benefit.

CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, the Board 
concludes that a service-connected disability caused or 
substantially or materially contributed to the Veteran's 
death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.312 (2008).

2.  The appeal as to the claim for DIC benefits pursuant to 
38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22(a)(2)(i) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist a claimant in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  Given the fully favorable decision contained 
herein, the Board finds that discussion of the VCAA notice 
provided to the Veteran is unnecessary, since any deficiency 
in the timing or content of such notice would constitute 
harmless error.  To whatever extent the decision of the U.S. 
Court of Appeals for Veterans Claims in Dingess v. Nicholson, 
19 Vet. App. 473 (2006), requires more extensive notice in 
claims for compensation, e.g., as to potential downstream 
issues such as effective date, the Board finds that, given 
the favorable decision herein, the RO will address any 
applicable downstream issues when effectuating the award.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "[i]t is clear that to deny a claim 
on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The death certificate shows that the Veteran died in November 
2006, and his cause of death was listed as pancreatic cancer.  

At the time of the Veteran's death, service connection was in 
effect for PTSD, evaluated as 70 percent disabling; for 
diabetes mellitus (presumed by law to be a result of 
herbicide exposure in Vietnam) with bilateral lower extremity 
peripheral neuropathy, 20 percent disabling, and for duodenal 
ulcer, 10 percent disabling.  A TDIU rating had been granted, 
effective from March 28, 2003.

A December 2006 VA treatment record includes an addendum of a 
PubMed article regarding type II diabetes and pancreatic 
cancer.  

In support of her claim, the appellant submitted several 
medical excerpts from the internet, including "PCBs and 
Dioxin may cause Pancreatic Cancer" and "Pancreatic Cancer 
tied to Insulin Woes".  She also submitted an excerpt from a 
National Institutes of Health (NIH) website regarding a study 
that was conducted to determine whether diabetes is a risk 
factor for pancreatic cancer.  Of record are excerpts from 
the Merck Manual regarding Cancer of the Pancreas, and from 
Harrison's Principles of Internal Medicine, also regarding 
pancreatic cancer.

In an April 2007 letter, the Veteran's private physician, Dr. M, 
noted that the Veteran was a patient from January 2006 to 
November 2006, and was followed for a diagnosis of pancreatic 
cancer.  It was noted that the Veteran had a history of adult-
onset diabetes.  Dr. M stated the belief that the Veteran's 
diabetes mellitus was a major cause of his pancreatic cancer.  
Dr. M also indicated there is significant evidence in the medical 
peer-reviewed literature supporting a relationship between non-
insulin-dependent diabetes and pancreatic cancer.

In May 2007, a VA physician reviewed the Veteran's claims file, 
including his medical history, and noted that there had been 
several studies which looked at the association between diabetes 
mellitus and pancreatic cancer, but that such an association was 
found to be relatively weak and other studies had shown diabetes 
mellitus to be a consequence of pancreatic cancer rather than a 
cause, especially if diabetes mellitus was diagnosed within three 
years of the pancreatic cancer diagnosis, which was the case for 
the Veteran herein.  The VA physician also noted that the Veteran 
had other risk factors, including heavy tobacco and alcohol use, 
which have an association with pancreatic cancer.  The VA 
physician opined that it is "less likely than not" that the 
Veteran's diabetes significantly contributed to his diagnosis of 
pancreatic cancer and his ensuing death.  

In a March 2008 opinion, the same VA physician (from 2007) was 
asked to review additional material from the appellant, including 
prior decisions of the Board in other cases, and medical 
citations submitted by the appellant.  The reviewing VA physician 
reiterated the previous opinion that it is "less likely than 
not" that the Veteran's diabetes mellitus significantly 
contributed to his pancreatic cancer and his ensuing death.  In 
so doing, the reviewer noted that there have been many studies 
assessing the possibility of such an association, but noted that 
the association has been found to be relatively weak between 
diabetes and pancreatic carcinoma, and that other studies have 
shown that diabetes may actually be a consequence, rather than a 
cause, of pancreatic cancer, especially as to cases in which the 
diagnosis was made within three years, as with this Veteran.  
Finally, the VA physician noted that the Veteran's greatest risk 
factor was his heavy tobacco use, which was his most causative 
risk factor for pancreatic cancer.

In a September 2008 letter another VA physician (who had signed 
the Veteran's death certificate) wrote in regard to the 
appellant's request to have the Veteran's death certificate 
amended.  The VA physician had reviewed the Veteran's medical 
record and "could find no convincing evidence from the medical 
record (while he was still alive) to support a conclusion that 
diabetes significantly contributed to his death."  

In an October 2008 letter, a private physician, Dr. B, indicated 
he had reviewed the Veteran's terminal medical records from 
November 2006, when he was admitted with advanced pancreatic 
cancer, vomiting, and aspiration pneumonia, and eventually died 
during the brief hospitalization.  Dr. B stated that type II 
diabetes mellitus is a recognized risk factor for the development 
of pancreatic cancer, and, "[i] he were not a diabetic, it is 
less likely that he would have developed pancreatic cancer."  
Dr. B also indicated that diabetic gastroparesis was apparently 
present prior to the development of pancreatic cancer, and that 
it is "as likely a[i]s not that diabetic gastroparesis 
contributed to [the Veteran's] failure to thrive, weight loss, 
vomiting, and aspiration pneumonia."  Dr. B opined that, 
although he had not had the opportunity to review a summary of 
the Veteran's terminal hospitalization, it would have been more 
accurate on the death certificate to list the Veteran's cause of 
death as aspiration pneumonia resulting from pancreatic cancer 
and diabetic gastroparesis.

In April 2009, the Board obtained a medical opinion from the 
Veterans Health Administration (VHA).  The VHA reviewer who 
authored the opinion noted a review of the file had been 
conducted to determine whether there is merit to the claim that 
the veteran's diabetes mellitus (DM) was a direct cause of his 
pancreatic cancer (PC).  The VHA physician noted that the general 
consensus of the medical oncology literature is that, while there 
may be an increased risk of individuals with DM developing PC, 
there is no direct causal association.  The VHA physician 
clarified that the current body of literature does not support 
the concept that if an individual has DM he will develop PC, 
noting that a one-to-one correspondence does not exist.  Finally, 
the reviewing physician indicated that the "current body medical 
literature cannot, for individuals developing DM within a few 
years prior to PC, say with medical certainty that the PC was not 
in fact the cause of the DM".  Finally, the reviewer opined that 
it is less likely than not that the Veteran's DM caused his PC, 
and that it is more likely that the Veteran's alcohol and tobacco 
use caused his PC.

Received in May 2009 was a copy of a Mayo Clinic Study, from the 
appellant, which found a further association between diabetes and 
pancreatic cancer.

III.  Analysis

To establish service connection for the cause of the Veteran's 
death, the evidence must show that disability incurred in or 
aggravated by service either caused or contributed substantially 
or materially to cause death.  For a service-connected disability 
to be the cause of death, it must singly or with some other 
condition be the immediate or underlying cause or be 
etiologically related.  For a service- connected disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather, it must 
be shown that there was a causal connection.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

The Veteran died in November 2006, of pancreatic cancer.  The 
evidence of record demonstrates that the pancreatic cancer was 
first objectively demonstrated more than two decades after he 
completed active service.  It is not otherwise contended.  
Rather, the appellant contends that the pancreatic cancer 
resulted from his service-connected diabetes mellitus.  

A review of the claims files indicates that there are medical 
opinions both favorable and unfavorable to a link between the 
Veteran's service-connected diabetes mellitus and the development 
of pancreatic cancer, the disease which caused his death.  In 
support of her claim, the appellant submitted medical opinions 
from private physicians, Dr. M. and Dr. B., as well as several 
medical literature excerpts.  There are also three opinions by VA 
physicians which go against the claim, and each basically found 
it to be less likely than not that the Veteran's diabetes 
mellitus caused his pancreatic cancer, and that it is more likely 
that his alcohol and tobacco use caused his PC. 

The Board acknowledges that there are conflicting opinions as to 
the link between the Veteran's diabetes mellitus and his 
pancreatic cancer, and also finds that the VA and private 
physicians rendering the opinions had reviewed medical records as 
well as medical literature prior to providing their opinion 
evidence.  The Board finds minimal to no bases for favoring one 
opinion over the other, given the lack of agreement in the 
medical community (as stated in the literature and by the 
physicians rendering opinions in this matter).  This is a 
difficult case, and we must emphasize that the appellant has no 
burden to prove her case to within a degree of medical certainty, 
as perhaps implied in the opinion by the VHA reviewer.  The 
Board, after having carefully reviewed the record, finds that the 
evidence is in relative equipoise as to whether the Veteran's 
diabetes mellitus contributed to his fatal pancreatic cancer.  

Accordingly, resolving reasonable doubt in the appellant's favor, 
and without finding error in the previous action taken by the RO, 
the Board will exercise its discretion to find that the evidence 
is in relative equipoise, and service connection for the cause of 
death is warranted on the basis of an etiological relationship 
between the service-connected diabetes mellitus and the Veteran's 
terminal pancreatic cancer.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert, supra.

With regard to the appellant's claim for DIC benefits under 
38 U.S.C.A. § 1318, the Board notes that DIC benefits are 
payable under certain circumstances if the Veteran was in 
receipt of, or entitled to receive, compensation at the time 
of death for a service-connected disability that had been 
totally disabling for a specified period of time.  DIC 
granted to a surviving spouse under 38 U.S.C.A. § 1318 is 
paid in the same manner as if the Veteran's death were 
service connected.  The Board's grant of service connection 
for the cause of the Veteran's death under the provisions of 
38 U.S.C.A, § 1310 already recognizes that the death of the 
Veteran is due to service-connected disability.  The Court of 
Appeals for Veterans Claims has indicated that only if an 
appellant's claim for service connection for the cause of the 
Veteran's death is denied under 38 U.S.C.A. § 1310, does VA 
have to also consider a DIC claim under section 1318.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  In light of 
the grant of service connection for the cause of the 
Veteran's death under section 1310, the claim of entitlement 
to DIC under section 1318 is moot, and this aspect of the 
appellant's claim is therefore dismissed.


ORDER

Service connection for the cause of the Veteran's death is 
granted.

The claim for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is dismissed.



___________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


